Order directing examination before trial modified by providing that any two of the defendants, to he designated by plaintiff, appear for examination at the same time, and that from time to time thereafter the other defendants appear, two at a time as required by the plaintiff, until all shall have been examined, if the plaintiff desires to take the depositions of all. As so modified, the order is affirmed, without costs. The examination of the first two defendants, and of each set of two defendants, thereafter to proceed on five days’ notice. No opinion. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.